
	
		V
		111th CONGRESS
		1st Session
		H. R. 3637
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2009
			Mr. Carney introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To waive the 35-mile rule to permit recognition of Tyler
		  Memorial Hospital as a critical access hospital under the Medicare
		  Program.
	
	
		1.Waiver of 35-mile rule to
			 permit recognition of Tyler Memorial Hospital as a critical access hospital
			 under the Medicare programTyler Memorial Hospital in Tunkhannock,
			 Pennsylvania, is deemed to meet the requirement of section 1820(c)(2)(B)(i)(I)
			 of the Social Security Act (42 U.S.C. 1395i–4(c)(2)(B)(i)(I)) for purposes of
			 obtaining designation as a critical access hospital under the Medicare program
			 effective for cost reporting periods beginning on or after July 1, 2009.
		
